Citation Nr: 1627843	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for lymphatic cancer, claimed as Hodgkin's disease.

2. Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1975.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned in August 2012.  A transcript of the hearing is of record.  At his August 2012 BVA hearing, the Veteran submitted additional evidence with waiver of RO consideration.

The Veteran's claims were remanded by the Board for further development in January 2014.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

As stated above, this issue was remanded by the Board in January 2014 to obtain a new VA examination and opinion.  Specifically, the Board asked:

Is it is at least as likely as not that (a 50 percent probability or greater) that any diagnosed lymphatic cancer had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure (Agent Orange, Agent White) and mosquito spray exposure.  For purposes of this opinion the VA examiner should presume that the Veteran was exposed to Agent Orange, Agent White and mosquito spray in service.

Upon examination in March 2014, the VA examiner determined the Veteran does not have a diagnosis of Hodgkin's or non-Hodgkin's lymphoma.  Rather, the VA examiner diagnosed the Veteran with thymoma.  The VA examiner opined that the thymoma is not a presumptive condition for Agent Orange exposure.  There is, however, no opinion regarding whether the Veteran's thymoma is due to herbicide exposure or mosquito spray exposure.  Therefore, an addendum opinion with a complete rationale regarding whether his diagnosed thymoma is related to herbicide exposure or mosquito spray exposure in necessary.

The Board notes that the issue of entitlement to service connection for myasthenia gravis benefits is inextricably intertwined with the claim for service connection for lymphatic cancer.  The March 2014 VA examiner opined that myasthenia gravis is "likely related to his diagnosis of a thymoma."  As stated above, there is no opinion regarding whether the Veteran's thymoma is related to his herbicide exposure or mosquito spray exposure and must be remanded to obtain such.  Therefore, the Board must defer adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.  

2. Following completion of the above, return the claims file to the VA examiner who conducted the March 2014 VA examination of the Veteran's diagnosed lymphatic cancer, namely thymoma.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  In an addendum opinion, the examiner should provide an opinion as to the likelihood that the Veteran's current thymoma was caused or aggravated by his military service, specifically the Veteran's claimed exposure to herbicides, to include Agent Orange and Agent White, or mosquito spray.  (It is not sufficient to state that thymoma is not an Agent Orange presumptive disorder and was diagnosed many years after service.)  Also, an opinion should be provided as to the likelihood that the Veteran's myasthenia gravis was caused or aggravated by service.  (It is not sufficient to state that myasthenia gravis was diagnosed more than 20 years after service and is not a presumptive condition.)  A complete rationale must be provided for any opinion offered. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The Veteran's complete history should be considered and discussed by the examiner. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions and citation to medical authority, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims of entitlement to service connection for lymphatic cancer and myasthenia gravis should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

